Dismissal and Opinion Filed July 3, 2013




                                             S
                                           In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                         No. 05-12-01591-CV

    JERRY W. JOHNSON AND GOD'S NEW COMUNITY OPEN DOOR OF HOPE,
                              Appellants
                                  V.
     CHURCHLOANS.COM, L.L.C. & HERRING BANK, AS TRUSTEE FOR THE
    BONDHOLDERS OF GOD'S TABERNACLE OF DELIVERANCE, G.V.M., INC.,
                               Appellees

                         On Appeal from the County Court at Law No. 4
                                     Dallas County, Texas
                             Trial Court Cause No. CC-12-02720-D

                                 MEMORANDUM OPINION
                   Before Chief Justice Wright and Justices FitzGerald and Lewis
                                   Opinion by Justice FitzGerald
        The filing fee in this case is past due. By postcard dated November 27, 2012, we notified

appellants the $175 filing fee was due. We directed appellants to remit the filing fee within ten days and

expressly cautioned appellants that failure to do so would result in dismissal of the appeal. Also by

postcard dated November 27, 2012 we notified appellants the docketing statement had not been filed in

this case.   We directed appellants to file the docketing statement within ten days.         We cautioned

appellants that failure to do so might result in dismissal of this appeal. To date, appellants have not paid

the filing fee, filed the docketing statement, or otherwise corresponded with the Court regarding the status

of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 42.3(b)(c).




                                                      /Kerry P. FitzGerald/
                                                      KERRY P. FITZGERALD
121591F.P05                                           JUSTICE




                                                –2–
                                    S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  JUDGMENT

JERRY W. JOHNSON, GOD'S NEW                    On Appeal from the County Court at Law
COMUNITY OPEN DOOR OF HOPE,                    No. 4, Dallas County, Texas
Appellants                                     Trial Court Cause No. CC-12-02720-D.
                                               Opinion delivered by Justice FitzGerald.
No. 05-12-01591-CV        V.                   Chief Justice Wright and Justice Lewis
                                               participating.
CHURCHLOANS.COM, L.L.C. &
HERRING BANK, AS TRUSTEE FOR
THE BONDHOLDERS OF GOD'S
TABERNACLE OF DELIVERANCE,
G.V.M., INC., Appellees

      In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
      It is ORDERED that appellees CHURCHLOANS.COM, L.L.C. & HERRING BANK,
AS TRUSTEE FOR THE BONDHOLDERS OF GOD'S TABERNACLE OF DELIVERANCE,
G.V.M., INC. recover their costs of this appeal from appellants JERRY W. JOHNSON and
GOD'S NEW COMUNITY OPEN DOOR OF HOPE.


Judgment entered July 3, 2013




                                               /Kerry P. FitzGerald/
                                               KERRY P. FITZGERALD
                                               JUSTICE




                                         –3–